NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 19 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DOUGAL SAMUELS,                                 No. 19-17419

                Plaintiff-Appellant,            D.C. No. 1:10-cv-00585-DAD-EPG

 v.
                                                MEMORANDUM*
PAM AHLIN, Director, Coalinga State
Hospital; et al.,

                Defendants-Appellees,

and

DEPARTMENT OF MENTAL HEALTH;
PETER BRESLER, Doctor; et al.,

                Defendants.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Dale A. Drozd, District Judge, Presiding

                           Submitted October 12, 2021**

Before:      TALLMAN, RAWLINSON, and BUMATAY, Circuit Judges.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       California civil detainee Dougal Samuels appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging federal and state

law claims. We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse

of discretion the district court’s decision on a motion for reconsideration. Sch.

Dist. No. 1J, Multnomah County, Or. v. ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir.

1993). We affirm.

       The district court did not err by granting reconsideration and dismissing

Samuels’s Fourteenth Amendment conditions-of-confinement claim on the basis of

qualified immunity, because it would not have been clear to every reasonable

official that detaining Samuels in the Central Valley, where Valley Fever was

endemic, was unlawful under the circumstances. See Ashcroft v. al-Kidd, 563 U.S.

731, 735 (2011) (explaining two-part test for qualified immunity); Hines v.

Youseff, 914 F.3d 1218, 1229-30 (9th Cir. 2019) (existing Valley Fever cases did

not clearly establish a “right to be free from heightened exposure to Valley Fever

spores”); Casey v. Albertson’s Inc., 362 F.3d 1254, 1257 (9th Cir. 2004) (“A

district court abuses its discretion if it does not apply the correct law or if it rests its

decision on a clearly erroneous finding of material fact.” (citation omitted)).

       We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

       AFFIRMED.


                                             2                                      19-17419